United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 15, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30522
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KENNETH EARL WINES,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 3:03-CR-30013
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Kenneth Earl Wines was convicted after a jury trial of

conspiracy to possess with intent to distribute 50 grams or more

of cocaine base (Count 1), conspiracy to distribute marijuana

(Count 2), possession with intent to distribute 50 grams or more

of cocaine base (Count 3), and possession of a firearm in

furtherance of and in relation to a drug trafficking crime (Count

4).   The district court sentenced Wines to 360 months of

imprisonment on Counts 1 through 3, to run concurrently, and 60



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30522
                                  -2-

months of imprisonment on Count 4, to run consecutively to the

terms of imprisonment for Counts 1 through 3.

     Wines argues that the evidence was insufficient to convict

him of Counts 1 through 3.    He contends that he was not involved

in the conspiracy, that he did not own the cocaine base that was

the subject of Count 3, and that he did not reside at the

residence at which the firearms that were the subject of Count 4

were found.   However, viewing the evidence in the light most

favorable to the jury’s verdict, a reasonable trier of fact could

have concluded beyond a reasonable doubt that Wines was involved

in the conspiracy, that he owned the cocaine base that was the

subject of Count 3, and that he resided at the residence at which

the firearms that were the subject of Count 4 were found.     See

United States v. Delgado, 256 F.3d 264, 273-74 (5th Cir. 2001);

United States v. Resio-Trejo, 45 F.3d 907, 910 (5th Cir. 1995).

     Wines argues that the district court abused its discretion

in issuing a cautionary instruction after it determined that it

had allowed into evidence inadmissible hearsay, rather than

declaring a mistrial.    However, similar admissible evidence also

was admitted at trial.   Accordingly, the testimony did not have a

substantial impact on the jury’s verdict, and the district court

did not abuse its discretion in denying Wines’s motion for a

mistrial.   See United States v. Freeman, 434 F.3d 369, 375 (5th

Cir. 2005).
                          No. 05-30522
                               -3-

     Wines also argues that his Sixth Amendment right to counsel

was violated when the district court refused to grant him a

continuance to give his retained counsel time to be admitted to

the Western District of Louisiana and to prepare for trial.   He

contends that the district court misapplied three of the factors

for making such a determination that were set forth in Gandy v.

Alabama, 569 F.2d 1318 (5th Cir. 1978).   However, Wines offers no

authority in support of the alleged misapplications of Gandy, and

he does not challenge other factors that the district court

considered in denying the continuance.    Accordingly, the district

court did not abuse its discretion in denying the continuance.

See United States v. Barnett, 197 F.3d 138, 144 (5th Cir. 1999).

     AFFIRMED.